Citation Nr: 0530022	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-14 875	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 1999 
for an award of compensation under 38 U.S.C. § 1151, for 
essential tremors, right hand.  

2.  Entitlement to an effective date prior to April 9, 1999 
for an award of compensation under 38 U.S.C. § 1151, for 
essential tremors, left hand.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1967 to August 
1967.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The veteran does not reside in the jurisdiction of the RO 
that decided his claims, but rather, in the jurisdiction of 
the RO in Houston, Texas, which certified the veteran's 
appeal to the Board.

The veteran testified in support of these claims at hearings 
held at the RO, before a Decision Review Officer, in May 
2004, and before the Board, in August 2005.

In October 2005, for good cause shown, namely, a medical 
condition, the Board granted the veteran's motion to advance 
this case on the Board's docket pursuant to the authority of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  On October 8, 1997, the RO received a written statement 
from the veteran, which can be construed as a claim for 
compensation under 38 U.S.C. § 1151 for tremors caused by VA 
medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
October 8, 1997 for an award of compensation under 38 U.S.C. 
§ 1151, for essential tremors, right hand, have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2005).

2.  The criteria for entitlement to an effective date of 
October 8, 1997 for an award of compensation under 38 U.S.C. 
§ 1151, for essential tremors, left hand, have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to the claims on appeal such that the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for compensation under 38 U.S.C. § 1151 for 
essential tremors before granting him such compensation in 
June 2002.  The veteran then appealed the August 9, 1999 
effective date assigned both essential tremors of the right 
hand and essential tremors of the left hand.  The veteran's 
appeal thus ensues not from the original compensation claim, 
but from a notice of disagreement, which raised new claims 
for earlier effective dates, which are downstream elements of 
the initial claim.  

If the RO had furnished the veteran VCAA notice pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his compensation claim 
under 38 U.S.C. § 1151, after the filing of the notice of 
disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claims 
for earlier effective dates.  Instead, to ensure the veteran 
was adequately informed, the RO would have been required to 
issue a statement of the case, which notified the veteran of 
the law and regulations pertinent to his appeal and the 
evidence upon which the RO relied in assigning the effective 
dates at issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the compensation claim, the veteran is entitled to VCAA 
notice pertaining to the claims for earlier effective dates.  
The RO provided the veteran such notice in February 2004, 
after initially denying his claims in December 2002.  In its 
notice letter, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, including documentation showing he applied for 
compensation for tremors based on VA treatment prior to 
August 9, 1999, informed him of VA's duty to assist, and 
indicated that it was developing his claims pursuant to this 
duty.  The RO noted the evidence it had received in support 
of the veteran's claims and the evidence it was responsible 
for securing and indicated that it would make reasonable 
efforts to assist the veteran in obtaining and developing all 
outstanding evidence provided he identified the sources of 
that evidence.  The RO further indicated that, ultimately, it 
was the veteran's responsibility to ensure the RO's receipt 
of all pertinent evidence.  The RO also advised the veteran 
to identify or send to VA all pertinent evidence.    

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In rating decisions dated June 2002 and December 2002, a 
statement of the case issued in April 2003 and supplemental 
statements of the case issued in August 2004, December 2004 
and April 2005, the RO explained the reasons for which it 
denied the veteran's claims and identified the evidence it 
had considered in doing so and the evidence still needed to 
substantiate those claims.  The RO also furnished the veteran 
all provisions pertinent to his claims, including those 
governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the February 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claims, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

B.  Duty to Assist

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's appeal.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, in the 
aforementioned statement of the case and supplemental 
statements of the case, the RO provided the veteran 
opportunities to identify or submit directly to VA pertinent 
evidence in support of his claims.  Thereafter, however, the 
veteran did not identify any outstanding evidence for the RO  
to secure.  VA was thus unable to assist the veteran in this 
regard.  

In written statements received in September 2004 and  May 
2005, the veteran and his representative intimated that they 
had no other evidence to submit by requesting that this case 
be forwarded to the Board for expeditious treatment.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Inasmuch as VA has provided the veteran adequate 
notice and assistance with regard to the claims on appeal, 
the Board deems the appellate record ready for review.   

II.  Analysis of Claims

The veteran seeks effective dates prior to August 9, 1999 for 
awards of compensation under 38 U.S.C. § 1151, for essential 
tremors, right hand, and essential tremors, left hand.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2004).  However, if the claim involves 
disability due to hospitalization under section 1151, the 
effective date of the award of compensation for such 
disability shall be the date of the injury or aggravation 
suffered if the claim is received within a year after that 
date; otherwise the effective date of the award of 
compensation for such disability shall be the date of receipt 
of the claim.  38 U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. § 
3.400(i) (2005).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  

In this case, on October 8, 1997, the RO received a VA Form 
21-4138 (Statement in Support of Claim) from the veteran, 
which can be construed as a claim for compensation for 
tremors caused by VA medical treatment.  Therein, the veteran 
discussed the severity of his service-connected back 
disability and then noted that he had shakiness because of 
all of the wrong medication VA had been giving him.  

When the RO eventually granted the veteran's compensation for 
tremors of both hands under 38 U.S.C. § 1151 in June 2002, it 
based its award on evidence showing that, since 1981, VA had 
indeed been prescribing the veteran certain medication that 
was causing tremors.  

The veteran clearly did not submit the October 8, 1997 claim 
within a year of VA's prescription of the offending 
medication.  Therefore, unless the claims file includes 
documentation showing that the veteran filed another, earlier 
claim for compensation under 38 U.S.C. § 1151 for tremors 
secondary to VA treatment, the appropriate effective date to 
be assigned such compensation is October 8, 1997.  

In written statements submitted during the course of this 
appeal and during his May 2004 and August 2005 hearings, the 
veteran explained that, during a hospitalization in January 
1981 and February 1981, VA physicians prescribed Dilantin, 
Haldol, Cogentin and Lithium, after which the veteran began 
to experience tremors.  Allegedly, the next year, 1982, he 
filed a claim for service connection for tremors, which the 
RO denied on August 10, 1982.  He then reportedly appealed 
the RO's decision.  The veteran's spouse asserts that the 
veteran was first diagnosed with tremors in 1979, filed a 
claim for compensation under 38 U.S.C. § 1151 that year, 
which the RO did not receive until 1989, and was subsequently 
awarded such compensation, effective from 1999, rather then 
from 1979 or 1989.

VA has already accepted as true the assertions that VA 
physicians prescribed the veteran the aforementioned 
medications during the hospitalization noted and that those 
medications caused tremors.  A review of the record does not, 
however, confirm that the veteran filed a claim for 
compensation for such tremors after that hospitalization or 
at any time prior to October 8, 1997.  

Rather, in two separate VA Forms 21-4138 received on May 15, 
1981, the veteran requested an increased rating for his 
service-connected arthritis and indicated that he was treated 
for such a condition during a hospitalization at a VA 
facility.  He also asked VA to consider him for increased 
compensation.  In VA Forms 21-4138 received on June 24, 1981 
and September 18, 1991, he indicated that he was applying for 
vocational rehabilitation.  In a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received on 
September 4, 1991, he requested pension benefits based on the 
following diseases: arthritis of the spine, nerves and 
anxiousness.  In a VA Form 21-4138 received on January 20, 
1982, he indicated that his spine was getting worse.  In a VA 
Form 21-527 (Income - Net Worth and Employment Statement) 
received on January 27, 1982, the veteran continued his claim 
for pension benefits.  In a VA Form 21-4138 received on 
February 26, 1982, he indicated that his nerves were breaking 
down and that he had made two suicide attempts.  He also 
noted that he was a chronic alcoholic and that his arthritis 
was getting worse.

In a rating decision dated April 1982, the RO denied the 
veteran pension benefits and an increased rating for his 
service-connected back disability.  Thereafter, in a VA Form 
21-4138 received on January 12, 1983, the veteran expressed 
disagreement with that portion of the RO's decision 
addressing his entitlement to pension benefits.  The Board 
affirmed the RO's denial in a decision dated in January 1984.  
Thereafter, but prior to October 8, 1997, the veteran filed 
multiple claims for pension benefits and increased ratings 
for his service-connected back disability.  He did not, 
however, mention his tremors.  

As previously indicated, unless a claimant files a claim for 
compensation for disability secondary to hospitalization 
within a year of the date of the hospitalization, which is 
not the case here, the effective date of the award of 
compensation shall be the date of receipt of the claim.  In 
this case, the first document of record that can be construed 
as a claim for compensation under 38 U.S.C.A. § 1151 for 
tremors secondary to VA treatment is dated October 8, 1997.  
Such date is thus the appropriate effective date to be 
assigned the awards of compensation under 38 U.S.C. § 1151, 
for essential tremors, right and left hands.  Inasmuch as the 
evidence in this case supports the veteran's claims, they 
must be granted.


ORDER

An effective date of October 8, 1997 for an award of 
compensation under 38 U.S.C. § 1151, for essential tremors, 
right hand, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

An effective date of October 8, 1997 for an award of 
compensation under 38 U.S.C. § 1151, for essential tremors, 
left hand, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


